358 U.S. 64 (1958)
CALIFORNIA
v.
WASHINGTON.
No. 12, Original.
Supreme Court of United States.
Argued October 15-16, 1958.
Decided November 10, 1958.
ON MOTION FOR LEAVE TO FILE BILL OF COMPLAINT.
Wallace Howland, Assistant Attorney General of California, argued the cause for plaintiff. With him on the brief were Edmund G. Brown, Attorney General, and Leonard M. Sperry, Jr., Deputy Attorney General.
John J. O'Connell, Attorney General of Washington, and Thomas R. Garlington argued the cause for defendant. With them on the brief was Franklin K. Thorp, Assistant Attorney General.
Louis J. Lefkowitz, Attorney General, and Paxton Blair, Solicitor General, filed a brief for the State of New York, as amicus curiae, in support of the position taken by the plaintiff in its complaint.
PER CURIAM.
The motion for leave to file bill of complaint is denied. U. S. Const., Amend. XXI, § 2; Indianapolis Brewing Co. v. Liquor Control Commission, 305 U.S. 391; Joseph S. Finch & Co. v. McKittrick, 305 U.S. 395; Mahoney v. Joseph Triner Corp., 304 U.S. 401; State Board of California v. Young's Market Co., 299 U.S. 59.